Exhibit 10.26 EXECUTION COPY CREDIT AGREEMENT by and among BNP PARIBAS, as a Lender, the other Lenders party hereto, JMP CREDIT ADVISORS CLO III LTD., as Borrower, BNP PARIBAS, as Administrative Agent, JMP CREDIT ADVISORS LLC, as Collateral Manager, and JMP CREDIT ADVISORS LLC, as Preferred Investor As of December 11, 2013 TABLE OF CONTENTS Page SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION 1 SECTION 2. THE REVOLVING FACILITY 24 SECTION 3. ACCOUNTS 30 SECTION 4. SECURITY INTEREST 31 SECTION 5. DISPOSITINS OF PORTFOLIO ASSETS, REINVESTMENT OF PRINCIPAL COLLECTIONS 37 SECTION 6. SUBORDINATION; ISSUANCE OF PREFERENCE SHARES ON ADDITIONAL FUNDING DATE 38 SECTION 7. CONDITIONS PRECEDENT TO BORROWING 38 SECTION 8. REPRESENTATIONS AND WARRANTIES 40 SECTION 9. COVENANTS 41 SECTION 10. ADMINISTRATIVE AGENT 44 SECTION 11. CALCULATION DISPUTE MECHANISM 47 SECTION 12. ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT 48 SECTION 13. MISCELLANEOUS 49 THIS CREDIT AGREEMENT, dated as of December 11, 2013 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, this “ Agreement ”), by and among BNP Paribas and each of the other lenders from time to time party hereto (the “ Lenders ”), JMP Credit Advisors CLO III Ltd. (the “ Borrower ”), BNP Paribas, as administrative agent (the “ Administrative Agent ”), JMP Credit Advisors LLC (the “ Collateral Manager ”) and JMP Credit Advisors LLC (the “ Preferred Investor ”). WITNESSETH : WHEREAS, the parties hereto are entering into this Agreement in anticipation that the Borrower will issue (or co-issue) certain notes or similar securities (collectively, the “ CLO Securities ”) that will be secured principally by a portfolio of collateral that includes certain debt obligations (each, an “ Asset ”) that are eligible for acquisition by the Borrower in accordance with the Underlying Instruments (as defined below); and WHEREAS, the Borrower desires to acquire Assets in the manner described herein upon request of the Collateral Manager hereunder and, to that effect, the Borrower wishes to borrow from the Lenders, and the Lenders are willing to lend to the Borrower, funds to finance such acquisitions on the terms and subject to the conditions hereof; and WHEREAS, the Borrower has appointed the Collateral Manager to act as Collateral Manager with respect to the Portfolio Assets, with duties including, but not limited to, the selection of the Assets to be acquired by the Borrower; and WHEREAS, the Preferred Investor has the obligation to subscribe for the Preference Shares of the Borrower as described herein and in the Preference Share Subscription Agreement (as defined below); NOW, THEREFORE, in consideration of the foregoing and the mutual agreements contained herein, the parties hereto agree as follows: SECTION 1. Definitions and Rules of Construction (a)As used in this Agreement, the following terms have the meanings specified below: “ Account Control Agreement ” means the account control agreement dated on or about the date hereof among the Borrower, the Custodian and the Administrative Agent with respect to the Accounts. “ Accounts ” means the Trust Account, the Collateral Account, the Collection Account, the Principal Collection Account, the Interest Collection Account, the Prepayment Reserve Account, the Delayed Drawdown Reserve Account and all other accounts of the Borrower established pursuant to this Agreement. “ Acquisition Date ” means, with respect to any Portfolio Asset, the date on which the Borrower acquires (or commits to acquire) such Portfolio Asset. -1- “ Act ” has the meaning specified in Section 13(m) hereof. “ Additional Funding Date ” means the date on which the Borrower issues and sells Preference Shares pursuant to Section 6(b) hereof and deposits the cash proceeds of such sale into the Trust Account. “ Administrative Agent ” has the meaning specified in the introductory paragraph hereof. “ Administrative Agent Fee ” has the meaning specified in Section 2(e) hereof. “ Advance Rate ” means 80%. “ Affiliate ” or “ Affiliated ” means, with respect to a Person, (a)any other Person who, directly or indirectly, including through one or more intermediaries, is in control of, or controlled by, or is under common control with, such Person or (b)any other Person who is a director, officer, employee, managing member or general partner of (i)such Person or (ii)any such other Person described in clause(a) above. For the purposes of this definition, control of a Person shall mean the power, direct or indirect, (i)to vote more than 50% of the securities having ordinary voting power for the election of directors of such Person or (ii)to direct or cause the direction of the management and policies of such Person, whether by contract or otherwise. The Borrower shall be deemed to have no affiliates. “ Agented Asset ”: Any Asset originated as part of a syndicated loan transaction that has one or more administrative, paying and/or collateral agents who receive payments and hold the collateral pledged by the related obligor on behalf of all lenders with respect to the related credit facility. “ Aggregate Collateral Adjusted Principal Amount ” means, as of any Business Day, the sum of the Collateral Adjusted Principal Amounts of each Portfolio Asset less Excess Concentrations. “ Agreement ” has the meaning specified in the introductory paragraph hereof. “ Applicable Margin ” means (a)prior to the Conversion Date, 1.40%, and (b)on or after the Conversion Date, 2.25%. “ Approval Request ” has the meaning specified in Section2(b) hereof. “ Asset ” has the meaning specified in the recitals hereto. “ Assignment and Assumption ” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section13(c) ), in the form of AnnexF hereof. -2- “ Bankruptcy Event ” means, with respect to any Person, the commencement by such Person of a voluntary case or other proceeding involving its liquidation, winding-up, bankruptcy or sequestration or otherwise seeking reorganization or other relief with respect to itself or its debts under any Debtor Relief Law or seeking the appointment of a trustee, receiver, liquidator, custodian or other similar official of it or any substantial part of its property, or such Person shall consent to any such relief or to the appointment of or taking possession by any such official in any involuntary case or other proceeding commenced against it, or shall make a general assignment for the benefit of creditors, or shall fail generally, or admit in writing its inability, to pay its debts as they become due, or shall take any corporate action to authorize any of the foregoing; or any involuntary case or other proceeding shall be commenced against such Person involving its liquidation, winding-up, bankruptcy or sequestration or otherwise seeking reorganization or other relief with respect to it or its debts under any Debtor Relief Law that is not dismissed, discharged, stayed or restrained in each case within 60 days of the institution or presentation thereof; or an order for relief is entered in any such proceeding or such Person becomes the subject of the appointment of a trustee, receiver, liquidator, custodian or other similar official with respect to a substantial part of its property. “ Borrower Collateral ” has the meaning specified in Section4(a) hereof. “ Borrower Secured Obligations ” has the meaning specified in Section4(a) hereof. “ Borrowing Base ” means, as of any Business Day, the sum of (a)the amounts in the Collection Account (including any amounts held in any sub-account thereof), (b)the amounts in the Trust Account and (c)the product of (i)the Advance Rate and (ii)the Aggregate Collateral Adjusted Principal Amount. “ Borrowing Request ” has the meaning specified in Section2(c) hereof. “ Breakage Costs ” means, with respect to any Lender, the amount or amounts as shall compensate such Lender for any loss, costs or expenses which such Lender may sustain (as determined by such Lender in its reasonable discretion) as a result of (x) Borrower's failure to borrow any Loan on the date requested, (y) any payment of principal on any Loan on a date other than the last day of the LIBOR Interest Period for such Loan (whether in whole or in part and whether through voluntary prepayment, acceleration or otherwise and including any repayment on the Maturity Date) or (z) Borrower’s failure to repay the principal amount of any Loan or any interest thereon on the Maturity Date, including but not limited to, in each case, any loss in liquidating or reemploying deposits from third parties or fees payable to terminate such deposits. “ Bridge Loan ” means a loan which by its terms is required to be repaid within one year of the incurrence thereof with proceeds from additional borrowings or other refinancings. “ Business Day ” means any day other than a Saturday, Sunday, or other day on which commercial banks are authorized to close under the laws of, or are in fact closed in, New York, New York or London, England. “ Calculation Dispute Mechanism ” has the meaning specified in Section11 hereof. “ CCC/Caa Obligation ” means an Asset (other than a Defaulted Obligation) with (a)an S&P Rating of “CCC+” or lower or (b)a Moody’s Rating of “Caa1” or lower; provided that, for the avoidance of doubt, an Asset shall be a “CCC/Caa Obligation” as opposed to a Defaulted Obligation, if it has neither an S&P Rating nor a Moody’s Rating and it does not otherwise satisfy the requirements of the definition of Defaulted Obligation. -3- “ Change in Law ” means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation, implementation or application thereof by any Governmental Authority or (c) the making or issuance of any request, rule, guideline or directive (whether or not having the force of law) by any Governmental Authority; provided that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”, regardless of the date enacted, adopted or issued. “ Change of Control ” means the occurrence of any of the following events with respect to the Collateral Manager: (a) any non-Affiliated “person” or “group” (within the meaning of Section13(d) or 14(d) of the Exchange Act) shall become, or obtain rights (whether by means of warrants, options or otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a percentage of the total voting power of all classes of Capital Stock of the Collateral Manager entitled to vote generally in the election of directors of 50% or more, or (b) none of JMP Group Inc. or any Affiliated successor entity beneficially owns and directly or indirectly controls a majority of the equity interests of the Collateral Manager or the Preferred Investor. For purposes of the foregoing, “ Capital Stock ” means any and all shares, interests, participations or other equivalents (however designated) of capital stock of a corporation, any and all similar ownership interests in a Person (other than a corporation), and any and all warrants, rights or options to purchase any of the foregoing. “ CLO Pricing Date ” means the date on which the CLO Securities are priced in the market. “ CLO Securities ” has the meaning specified in the recitals hereto. “ CLO Takeout ” means the day on which the Borrower issues CLO Securities, in exchange for net proceeds of such issuance in an amount at least sufficient to repay all Termination Obligations and to pay for the redemption of the Preference Shares under the Transaction Documents. “ CLO Takeout Fees ” means fees payable to BNP Paribas Securities Corp., as arranger, upon the occurrence of a CLO Takeout, from the proceeds of the CLO Securities issued by the Borrower, such fees to be in an amount equal to 1.25% of the initial principal amount of any rated CLO Securities. “ Code ” means the Internal Revenue Code of 1986, as amended. “ Collateral Account ” has the meaning specified in Section3 hereof. -4- “ Collateral Adjusted Principal Amount ” means (a)with respect to any Portfolio Asset (other than Defaulted Obligations or Excess CCC/Caa Obligations) with a Purchase Price of 90% or greater, the Principal Balance of such Asset, (b)with respect to any Portfolio Asset (other than Defaulted Obligations or Excess CCC/Caa Obligations) with a Purchase Price less than 90%, the Purchase Price of such Asset, (c)with respect to any Portfolio Asset that is a Defaulted Obligation, the lowest of (i)50% of the Principal Balance of such Asset, (ii) the S&P Recovery Amount, (iii) the Moody’s Recovery Amount and (iv)the Market Value of such Portfolio Asset, (d)with respect to any Portfolio Asset that is an Excess CCC/Caa Obligation, the lower of (i)70% of the Principal Balance of such Asset and (ii)the Market Value of such Portfolio Asset and (e)with respect to any Portfolio Asset that is a Deferrable Security or Equity Security, $0. “ Collateral Management Agreement ” means the collateral management agreement dated on or about the date hereof between the Borrower and the Collateral Manager. “ Collateral Manager Default ” means the occurrence of any of the following: (a)any failure on the part of the Collateral Manager to duly observe or perform any of the covenants or agreements of the Collateral Manager set forth in any Transaction Document (including, without limitation, any delegation of the Collateral Manager’s duties not permitted by this Agreement) that has a Material Adverse Effect (as determined by the Administrative Agent in its sole discretion) and the same is either incapable of being remedied or continues unremedied for a period of thirty (30) days after the earlier to occur of the date on which (i) written notice of such failure shall have been delivered to the Collateral Manager and (ii) the Collateral Manager first became aware of such failure; (b)the occurrence or existence of a Bankruptcy Event with respect to the Collateral Manager; (c)the occurrence or existence of any change with respect to the Collateral Manager that has a Material Adverse Effect; (d)the occurrence or existence of any Change of Control with respect to the Collateral Manager; (e)any representation, warranty or certification made by the Collateral Manager in any Transaction Document or in any certificate delivered pursuant to any Transaction Document shall prove to have been materially incorrect, and that has a Material Adverse Effect (as determined by the Administrative Agent in its sole discretion), when made and which continues to be unremedied for a period of thirty (30) days after the earlier to occur of the date on which (i) written notice thereof shall have been given to the Collateral Manager and (ii) the Collateral Manager first became aware of such incorrect statement; provided that if either (x) such event cannot be remedied or (y) such event is a result of a breach of any provision of Section 20(b) of the Collateral Management Agreement, such Collateral Manager Default shall occur immediately. -5- (f)the rendering against the Collateral Manager of one or more final judgments, decrees or orders for the payment of money in excess of $1,000,000 (net of amounts covered by any insurance as to which the insurer does not dispute coverage), individually or aggregate and the same shall not have been vacated, satisfied, discharged, stayed or bonded pending appeal for a period of thirty (30) consecutive days; or (g)(i) the occurrence of an act by the Collateral Manager that constitutes fraud or criminal activity in the performance of its obligations under any Transaction Document, (ii) the Collateral Manager being indicted for a felonious criminal offense or (iii) any officer or director of the Collateral Manager having responsibility for the performance by the Collateral Manager of its obligations under any Transaction Document being indicted for a felonious criminal offense materially related to the primary business of the Collateral Manager. “ Collateral Principal Amount ” means, as of any Business Day, the sum of (a)the Principal Balance of each Portfolio Asset (other than Defaulted Obligations) and (b)without duplication, the amounts on deposit in the Collection Account, Principal Collection Account, Interest Collection Account and Trust Account. “ Collateral Quality Test ” means a test in relation to a proposed purchase of an Asset that will be satisfied if, as of the related Acquisition Date, (a) the sum of the Principal Balances of the Assets owned by the Borrower is less than $50,000,000 or (b) in the aggregate, the Assets owned by the Borrower (after giving effect to the proposed purchase of such Asset) comply with all of the following tests or in relation to a proposed purchase of an Asset, if not in compliance prior to giving effect to such purchase, the relevant tests are maintained or improved after giving effect to such purchase: (i)the Minimum Floating Spread Test; (ii)the Minimum Weighted Average Coupon Test; (iii)the Moody’s Maximum Rating Factor Test; (iv)the Moody’s Minimum Weighted Average Recovery Rate Test; (v)the S&P Minimum Weighted Average Recovery Rate Test; and (vi)the Weighted Average Life Test. “ Collection Account ” has the meaning specified in Section3
